Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP-1681903A2).  

As to Claim 1, Fischer teaches a hearing aid (abstract) comprising: a radio (The signal processing device 3 has a transmission and/or reception device 6 for producing and detecting electromagnetic waves and/or for decoding. Figure 1, [0062]); and a moulded interconnect device (MID) housing (the antenna device 10 is produced as a molded interconnect device (MID). [0085], Figure 7, where the portions 40 and 41 of the antenna device 10 are placed on the frame 11 by using MID technology. See at least [0098] and Figures 9-13); wherein the moulded interconnect device (MID) housing comprises an antenna integrated with the moulded interconnect device (MID) housing ([0098] and Figures 9-13) teaches the portions 40 and 41 of the antenna device 10 are placed on the frame 11 by using MID technology. This is accomplished particularly by using laser direct structuring (LDS for short) such that the antenna is an integral part of the moulded interconnect device (MID) housing, antenna device 10 is broken down into two portions 40 and 41, of which the portion 40 is disposed on one frame half 42 of the frame 11, while the portion 41 is disposed on the other frame half 43 of the frame 11. See at least [0095] and [0096] In contrast to the embodiment shown in FIG. 6, the portions 40, 41 of the antenna device 10 each have the shape of an open loop. As is seen in a direction transverse to the dividing plane of the frame 11, the two loop-shaped portions 40 and 41 run parallel to one another and are therefore aligned with one another. Each of the two loop-shaped portions 40 and 41 has two respective ends 44 and 45. In this case, both ends 44 and 45 are each disposed at the same longitudinal end of the frame 11 (namely at the tip 35). The two ends 44 of the two loop-shaped portions 40 and 41 are electrically shorted to one another by an electrical cross connection 46 that spans the separation of the two frame halves 42, 43. The two other ends 45 are in contact with the transmission device 6. The antenna device 10 is therefore particularly in the form of a dipole antenna; wherein the antenna is operatively connected with the radio for wireless communication, (The transmission and/or reception device 6 is electrically connected to an electrically conductive structure 12 of the antenna device 10 in order to transmit and receive electromagnetic waves. [0062]). Fischer does not explicitly teach “..a moulded interconnect device (MID) housing, wherein the MID housing is a hearing aid housing.”  However, Platz in related field (antennas mounted on hearing devices) teaches [0020] in the case in which the antenna unit is formed by an angled portion of the housing, the device is preferably manufactured by forming the housing with the integrated antenna unit and mounting the signal processing unit within the housing. Preferably the antenna unit is integrated into the housing by a moulded interconnect device (MID) technique. [0024] teaches according to another alternative embodiment the antenna is integrated into the housing during shaping of the housing, wherein the housing preferably is shaped by injection molding in a molding tool, wherein the loop like conductor is inserted into the molding tool and is overmoulded in the moulding tool. All these techniques of moulding the housing when the antenna is integrated into the housing are known as moulded interconnect device (MID) techniques. [0047], [0048]. Thus, Platz teaches the hearing aid housing is a MID housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Fischer such that the antenna is integrated with hearing aid housing with MID technique for a compact hearing aid structure. 

As to Claim 3, Fischer in view of Platz teaches the limitations of Claim 1, and further comprising a printed circuit board accommodated in the moulded interconnect device (MID) housing, ([0097] teaches the frame 11 is an injection-molded plastic part in which the electrical or electronic components disposed in the hearing device housing 1 (particularly the microphones 2, the signal processing device 3, operator control elements, control, etc.) are fixed. To this end, the frame 11 particularly has a printed circuit carrier folded into it that carries at least some of those electrical or electronic component), the printed circuit board comprising the radio ( The signal processing device 3 has a transmission and/or reception device 6 for producing and detecting electromagnetic waves and/or for decoding. Figure 1, [0062]), and wherein the antenna is operatively connected to the radio via an electrical connection comprising a conductor of the printed circuit board and a conductor that is integral with the moulded interconnect device (MID) housing, Fischer on [0097] teaches the antenna device 10 is fitted directly on the frame 11 in the case of the embodiment shown in FIGS. 9 to 13 too. The frame 11 is an injection-molded plastic part in which the electrical or electronic components disposed in the hearing device housing 1 (particularly the microphones 2, the signal processing device 3, operator control elements, control, etc.) are fixed. To this end, the frame 11 particularly has a printed circuit carrier folded into it that carries at least some of those electrical or electronic components. [0098] In this case, the portions 40 and 41 of the antenna device 10 are placed on the frame 11 by using MID technology. This is accomplished particularly by using laser direct structuring (LDS for short).
As to Claim 4, Fischer in view of Platz teaches the limitations of Claim 3, and wherein the conductor of the printed circuit board is configured to abut the conductor that is integral with the moulded interconnect device (MID) housing, [0097] teaches the antenna device 10 is fitted directly on the frame 11 in the case of the embodiment shown in FIGS. 9 to 13 too. The frame 11 is an injection-molded plastic part in which the electrical or electronic components disposed in the hearing device housing 1 (particularly the microphones 2, the signal processing device 3, operator control elements, control, etc.) are fixed. To this end, the frame 11 particularly has a printed circuit carrier folded into it that carries at least some of those electrical or electronic components. [0098] In this case, the portions 40 and 41 of the antenna device 10 are placed on the frame 11 by using MID technology. This is accomplished particularly by using laser direct structuring (LDS for short), but does not explicitly teach the “abutment” of the PCB conductor integral with moulded MID housing. However, Platz in related field (antennas mounted on hearing devices) teaches on [0033], the antenna 20 is part of printed circuit board 53 which comprises an insulating substrate 55... and a conductive connection though an appropriate number of metalized via holes. It would have been obvious to one of ordinary skill in the art to abut the conductor of the PCB with the MID antenna housing to achieve a conduction connection with the antenna. 

As to Claim 16, Fischer in view of Platz teaches the limitations of Claim 1, and wherein the antenna has an inflection point, since Fischer on [0078] teaches the antenna including two arms and [0096] teaches the antenna is a dipole antenna, Figures 5 and 6 and [0023] teaches the first arm and the second arm are electrically connected to one another at a base point. The first arm extends from the base point in a first direction and the second arm extends from the base point in a second direction. The first direction and the second direction form a substantially right angle. In this context, "form substantially a right angle" is intended to be understood to mean that the angle between the two directions assumes values in the range from 85 to 95. degree. or else in a range from 70 to 110.degree., for example. Therefore, Fischer teaches the “inflection point” or two branch points.   
As to Claim 17, Fischer in view of Platz teaches the limitations of Claim 1 and wherein the moulded interconnect device (MID) housing has a wall, and wherein the antenna is disposed on the wall, Platz teaches on [0020], the antenna is integrated into the housing by moulded interconnect device technique. Figure 8 shows housing 80 with integrated magnetic loop antenna 20. The conductors 56 of antenna 20 are integrated into the walls of housing 80. See at least [0044]. 
As to Claim 18, Fischer in view of Platz teaches the limitations of Claim 17 and wherein the wall on which the antenna is disposed is a part of a behind-the ear (BTE) unit . Figure 8 shows housing 80 with integrated magnetic loop antenna 20. The conductors 56 of antenna 20 are integrated into the walls of housing 80. See at least [0044] and Figure 9 shows a BTE hearing aid with integrated antenna. 

As to Claim 19, Fischer in view of Platz teaches the limitations of Claim 17 and wherein the wall of the moulded interconnect device (MID) housing on which the antenna is disposed comprises a vertical wall ( Figure 8 shows housing 80 with integrated magnetic loop antenna 20. The conductors 56 of antenna 20 are integrated into the walls of housing 80. See at least [0044]. 
As to Claim 20, Fischer in view of Platz  teaches the limitations of Claim 1, and wherein the moulded interconnect device (MID) housing is made from an electroplatable resin, Fischer teaches [0037]-[0040], the surface of the frame can be treated by using a laser in such a way that a conductor track is deposited only at the treated points in an electroplating bath.[0037]-[0040]and further teaches the portions 40, 41 of the antenna device 10 are printed directly on the frame 11. The conductor structures placed onto the surface of the frame 11 are subsequently optionally electrically insulated and protected against damage by a protective lacquer or coating. [0098] where the frame is made of plastic. [0102], thus teaching a coated plastic or electroplated plastic or resin. 

As to Claim 21, Fischer in view of Platz teaches the limitations of Claim 1, and wherein the moulded interconnect device (MID) housing is made from a thermoplastic material containing laser-activatable compound, as first of all the surface of the frame is patterned in such a way that where the conductive layer is applied it is applied only in accordance with the patterning. By way of example, the surface of the frame can be treated by using a laser in such a way that a conductor track is deposited only at the treated points in an electroplating bath.[0037]-[0040] of Fischer and [0086] teaches frame 11 is first of all manufactured. The frame 11 is preferably made of a thermoplastic plastic that is put into the desired shape by using injection molding.
As to Claim 22, Fischer teaches a method of manufacturing a hearing aid ( abstract, [0061] hearing aid housing 1 having frame 11), comprising: providing at least a part of a housing ( housing 1 containing frame 11); and forming an antenna on the at least the part of the housing such that the antenna is integral with the at least the part of the housing , as antenna device 10 is broken down into two portions 40 and 41, of which the portion 40 is disposed on one frame half 42 of the frame 11, while the portion 41 is disposed on the other frame half 43 of the frame 11. See at least [0095 ]and [0096] In contrast to the embodiment shown in FIG. 6, the portions 40, 41 of the antenna device 10 each have the shape of an open loop. As is seen in a direction transverse to the dividing plane of the frame 11, the two loop-shaped portions 40 and 41 run parallel to one another and are therefore aligned with one another. Each of the two loop-shaped portions 40 and 41 has two respective ends 44 and 45. In this case, both ends 44 and 45 are each disposed at the same longitudinal end of the frame 11 (namely at the tip 35). The two ends 44 of the two loop-shaped portions 40 and 41 are electrically shorted to one another by an electrical cross connection 46 that spans the separation of the two frame halves 42, 43. The two other ends 45 are in contact with the transmission device 6. The antenna device 10 is therefore particularly in the form of a dipole antenna. Regarding the following: wherein the at least the part of the housing and the antenna together form at least a part of a moulded interconnect device (MID) housing, Fischer teaches the antenna device 10 is produced as a molded interconnect device (MID). [0085], Figure 7, where the portions 40 and 41 of the antenna device 10 are placed on the frame 11 by using MID technology. See at least [0098] and Figures 9-13.Fischer does not explicitly teach part of the housing and the antenna together form a MID housing. However, Platz in related field (antennas mounted on hearing devices) teaches [0020] in the case in which the antenna unit is formed by an angled portion of the housing, the device is preferably manufactured by forming the housing with the integrated antenna unit and mounting the signal processing unit within the housing. Preferably the antenna unit is integrated into the housing by a moulded interconnect device (MID) technique. [0024] teaches according to another alternative embodiment the antenna is integrated into the housing during shaping of the housing, wherein the housing preferably is shaped by injection molding in a molding tool, wherein the loop like conductor is inserted into the molding tool and is overmoulded in the moulding tool. All these techniques of moulding the housing when the antenna is integrated into the housing are known as moulded interconnect device (MID) techniques. [0047], [0048]. Thus, Platz teaches the hearing aid housing is a MID housing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Fischer such that the antenna is integrated with hearing aid housing with MID technique such that part of housing and the antenna together form a MID housing for a compact hearing aid structure. 

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP 2013/0195294) in further view of Gebert (US20130195294). 
As to Claim 2, Fischer in view of Platz teaches the limitations of Claim 1, but does not explicitly teach further comprising a first shield integrated with the moulded interconnect device (MID) housing such that the first shield is another integral part of the moulded interconnect device (MID) housing, the first shield configured to shield electronic components of the moulded interconnect device (MID) housing. However, providing an electromagnetic shielding to moulded devices are well-known in the art. Gebert in related field (Hearing aid) teaches on [0022] the electrically conducting material can be applied either to the inside or to the outside of the cavity. Both alternatives provide an effective electromagnetic shielding. [0023] Preferably the coating is extended beyond the cavity on the outside surface of the basic frame to provide a reliably shielding. [0024] By making the basic frame as a molded interconnected device (MID) the coating is applied easily and in various shapes of the cavity. This makes it possible to use the limited space available efficiently as back volume. Alternatively the electrically conductive coating can be applied by means of vapor coating. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further shield the antenna integrated within the MID housing to provide electromagnetic shielding. 
3.	Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP 1681903) and in further view of Bennett et al. (US 20130343584).  
As to Claim 5, Fischer in view of Platz teaches the limitations of Claim 1, and regarding the following further comprising: a magnetic induction communication unit, and a magnetic induction antenna operatively connected with the magnetic induction communication unit, Fischer teaches important components of hearing aid includes an electromagnetic receiver, e.g. an induction coil, [0005], but does not explicitly teach a magnetic induction antenna operatively connected with the magnetic induction communication unit. However, hearing aids including various types of antennas including near field inductive antennas as one of its components is well-known in the art. Bennett in related field (Hearing aid) teaches on [0042] a hearing aid including a NFC transceiver 110 is configured to wirelessly communicate with a second device (for example, a local or remote supporting device), such as NFC-enabled communications device 104 according to NFC techniques. NFC uses magnetic induction between two loop antennas (e.g., coils, micro strip antenna or the like) located within each other's near field, effectively forming an air-core transformer. As such, NFC communications occur over relatively short ranges (e.g., within a few centimeters), and are conducted at radio frequencies. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further add a well-known component to the molded housing of the hearing aid to its intended use of enabling wireless communication with a second local or remote device. 
As to Claim 7, Fischer in view of Platz in view of teaches the limitations of Claim 1, but does not explicitly teach further comprising a telecoil configured to convert a varying magnetic field into a corresponding varying analogue audio signal. However, hearing aids including a telecoil is well-known in the art. Bennett in related field (Hearing device) teaches [0104] telecoil 910 is a communication mechanism that may be present to enable mobile computing device 902 to communicate with hearing assist device 700 via a telecoil (e.g. telecoil 526 of FIG. 5). For instance, telecoil 910 and an associated transceiver may enable mobile computing device 902 to couple audio sources and/or other communications to hearing assist device 700 in a manner known to persons skilled in the relevant art(s). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a well-known hearing aid component such as a telecoil to enable communication of the hearing device with a mobile communication device. 
As to Claim 9, Fischer in view of Platz in further view of Bennett teaches the limitations of Claim 7, and regarding the following: wherein an instantaneous voltage of an audio signal varies continuously with a varying magnetic field strength at the telecoil, Bennett teaches the hearing aid including an array of sensors 106a, 106b... [0050]- [0051]. 

3.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP 1681903) and in further view of Bennett et al. (US 20130343584) and in further view of Gebert (US20130195294). 
As to Claim 6, Fischer in view of Platz in further view of Bennett teaches the limitations of Claim 5 but does not explicitly teach further comprising a shield integral with the moulded interconnect device (MID) housing for shielding the magnetic induction antenna. However, providing an electromagnetic shielding to various components of hearing devices are well-known in the art. Gebert in related field (Hearing aid) teaches on [0022] the electrically conducting material can be applied either to the inside or to the outside of the cavity. Both alternatives provide an effective electromagnetic shielding. [0023] Preferably the coating is extended beyond the cavity on the outside surface of the basic frame to provide a reliably shielding. [0024] by making the basic frame as a molded interconnected device (MID) the coating is applied easily and in various shapes of the cavity. This makes it possible to use the limited space available efficiently as back volume. Alternatively, the electrically conductive coating can be applied by means of vapor coating. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further shield the inductive antenna integrated within the MID housing to provide electromagnetic shielding. 
As to Claim 8, Fischer in view of Platz in view of Bennett teaches the limitations of Claim 1, but does not explicitly teach further comprising a shield integral with the moulded interconnect device (MID) housing, the shield configured to at least partly shield electronic components accommodated in the moulded interconnect device (MID) housing from interference with the telecoil. However, providing an electromagnetic shielding to various components of hearing devices are well-known in the art. Gebert in related field (Hearing aid) teaches on [0022] the electrically conducting material can be applied either to the inside or to the outside of the cavity. Both alternatives provide an effective electromagnetic shielding. [0023] preferably the coating is extended beyond the cavity on the outside surface of the basic frame to provide a reliably shielding. [0024] by making the basic frame as a molded interconnected device (MID) the coating is applied easily and in various shapes of the cavity. This makes it possible to use the limited space available efficiently as back volume. Alternatively the electrically conductive coating can be applied by means of vapor coating. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further shield hearing aid components such the inductive antenna integrated within the MID housing to provide electromagnetic shielding. 

3.	Claims 10 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP 1681903) and in view of Theuss (US 20080227235A1). 
As to Claim 10, Fischer in view of Platz teaches the limitations of Claim 1, and further comprising conductive battery connection terminals integral with the moulded interconnect device (MID) housing for electrical interconnection with respective corresponding contacts of a battery , Fischer teaches the signal processing device 3, the receiver 4 and the battery 5 are likewise disposed in the frame 11, so that the frame with the components disposed therein can easily be removed from the hearing aid housing, for example in order to be able to exchange the hearing aid housing 1.[0061] and [0097] teaches the antenna device 10 is fitted directly on the frame 11 in the case of the embodiment shown in FIGS. 9 to 13 too. The frame 11 is an injection-molded plastic part in which the electrical or electronic components disposed in the hearing device housing 1 (particularly the microphones 2, the signal processing device 3, operator control elements, control, etc.) are fixed. To this end, the frame 11 particularly has a printed circuit carrier folded into it that carries at least some of those electrical or electronic components Fischer does not explicitly teach the conductive battery connection terminals integral with the moulded interconnect device (MID) housing for electrical interconnection with respective corresponding contacts of a battery. However, MID enclosures including conductive traces for bonding different components are well-known in the art. Theuss’235 in related field (MID enclosures) teaches a method of interconnecting various electrical components to a MID housing of a sensor. [0016]- [0020] teaches MID enclosure is a plastic part that is structure metallized, i.e. metal structures (e.g., conductive traces) are applied or generated on the plastic, which serve for bonding the different components. Subcomponents are provided, such as, e.g., semiconductor chips, passive components, other sensor chips, further already enclosed subcomponents, antennas or also, if such is foreseen in the embodiment to be equipped, a component that includes a power supply. Fitting of the subcomponents can occur, e.g., through gluing, soldering or thermo-compression. Provided such is foreseen, further electrical connecting procedures can be implemented, e.g., wire bonding, through which the subcomponents are electroconductively connected to the conductive traces of the injection-molded enclosure. The subcomponents can thus directly be electrically connected to each other. Finally, a termination in the form of a capsulation is carried out. This can occur, e.g., through bonding of a cover or through sealing with a polymer using both methods. Further, [0027] teaches the energy-supply element 180 can be a battery, which guarantees a power supply. A power supply can however also include energy generation, eventually in addition to the battery, e.g., by means of a power radiation. In this case, the energy-supply element 180 can have appropriate receiving means (e.g., a further antenna).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well –known MID enclosure that is metallized to include conductive traces for bonding different hearing aid components including a power supply such as battery without the need of sub housing the components and connecting on PCB for a compact construction. See at least Theuss on [0011].

As to Claim 11, Fischer in view of Platz in further view of Theuss teaches the limitations of Claim 10, and wherein the conductive battery connection terminals comprise electrical connection pads, and wherein the electrical connection pads are configured to abut with respective ones of the contacts of the battery, Theuss on [0027] teaches the energy-supply element 180 can be a battery, which guarantees a power supply. A power supply can however also include energy generation, eventually in addition to the battery, e.g., by means of a power radiation. In this case, the energy-supply element 180 can have appropriate receiving means (e.g., a further antenna). Energy generation can also include using vibration energy or rotation energy or also using the ambient temperature. The subcomponent 190 can include a user-specific circuit for the sensor chip 170 (sensor ASIC) or high-frequency parts (RF parts) or resonators.
As to Claim 12, Fischer in view of Platz teaches the limitations of Claim 1, and regarding teaches further comprising a microphone mounted to the moulded interconnect device (MID) housing, the microphone configured for conversion of an acoustic signal into a corresponding audio signal, Fischer teaches a hearing aid housing 1 contains a frame 11 that is part of an antenna device 10. The frame 11 contains one or more microphones 2 for picking up the sound or acoustic signals from the surroundings. The microphones 2 are acousto-electric transducers 2 for converting the sound into first audio signals. See at least [0061], Fischer does not explicitly teach wherein the hearing aid further comprises a conductor integral with the moulded interconnect device (MID) housing, However, MID enclosures including conductive traces for bonding different components are well-known in the art. Theuss’235 in related field (MID enclosures) teaches a method of interconnecting various electrical components to a MID housing of a sensor. [0016]- [0020] teaches MID enclosure is a plastic part that is structure metallized, i.e. metal structures (e.g., conductive traces) are applied or generated on the plastic, which serve for bonding the different components. Subcomponents are provided, such as, e.g., semiconductor chips, passive components, other sensor chips, further already enclosed subcomponents, antennas or also, if such is foreseen in the embodiment to be equipped, a component that includes a power supply. Fitting of the subcomponents can occur, e.g., through gluing, soldering or thermo-compression. Provided such is foreseen, further electrical connecting procedures can be implemented, e.g., wire bonding, through which the subcomponents are electroconductively connected to the conductive traces of the injection-molded enclosure. The subcomponents can thus directly be electrically connected to each other. Finally, a termination in the form of a capsulation is carried out. This can occur, e.g., through bonding of a cover or through sealing with a polymer using both methods. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well –known MID enclosure that is metallized to include conductive traces for bonding different hearing aid components including microphone or other sensor chips without the need of sub housing the components and connecting on PCB for a compact construction. See at least Theuss on [0011]. Fischer in view of Theuss further teaches the conductor configured to transmit the audio signal to another electronic component of the hearing aid (Fischer teaches microphones 2 for picking up the sound or acoustic signals from the surroundings. The microphones 2 are acoustics-electric transducers 2 for converting the sound into first audio signals. See at least [0061].)
As to Claim 13, Fischer in view of Platz in further view of Theuss teaches the limitations of Claim 10, and further comprising: an audio processor configured to process the audio signal into a processed audio signal; and an output transducer configured to convert the processed audio signal into an auditory output signal that can be received by a human auditory system, Fischer teaches the frame 11 contains one or more microphones 2 for picking up the sound or acoustic signals from the surroundings. The microphones 2 are acousto-electric transducers 2 for converting the sound into first audio signals. A signal processing device 3, which is likewise integrated in the hearing aid housing 1, processes the first audio signals. The output signal from the signal processing device 3 is transmitted to a loudspeaker or receiver 4, which outputs an acoustic signal. The sound may be transmitted to the eardrum of the appliance wearer through a sound tube that is fixed by an otoplasty in the auditory canal. The supply of power to the hearing aid and particularly to the signal processing device 3 is provided by a battery 5 that is likewise integrated in the hearing aid housing 1. The signal processing device 3, the receiver 4 and the battery 5 are likewise disposed in the frame 11, so that the frame with the components disposed therein can easily be removed from the hearing aid housing, for example in order to be able to exchange the hearing aid housing 1 and Theuss teaches on [0020] subcomponents are provided, such as, e.g., semiconductor chips, passive components, other sensor chips, further already enclosed subcomponents, antennas or also, if such is foreseen in the embodiment to be equipped, a component that includes a power supply. Fitting of the subcomponents can occur, e.g., through gluing, soldering or thermo-compression. Provided such is foreseen, further electrical connecting procedures can be implemented, e.g., wire bonding, through which the subcomponents are electroconductively connected to the conductive traces of the injection-molded enclosure.
As to Claim 14, Fischer in view of Platz in view of  Theuss teaches the limitations of Claim 13, and wherein the audio processor comprises a hearing loss processor, and wherein the processed audio signal is a hearing loss compensated signal generated based on the audio signal and a hearing loss of a user of the hearing aid, Fischer on [0061] teaches The output signal from the signal processing device 3 is transmitted to a loudspeaker or receiver 4, which outputs an acoustic signal. The sound may be transmitted to the eardrum of the appliance wearer through a sound tube that is fixed by an otoplasty in the auditory canal.
5.	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20170064467A1) in view of Platz (EP 1681903) in view of Bennett et al. (US 20130343584) and further in further view of Theuss (US 20080227235A1).
As to Claim 15, Fischer in view of Platz in further view of Bennett teaches the limitations of Claim 5 but do not explicitly teach wherein the magnetic induction antenna is mounted to, or integral with, the molded interconnect device (MID) housing, so that when the molded interconnect device (MID) housing is worn at an ear of a user of the hearing aid in its intended position during use, a magnetic field generated by the magnetic induction antenna is directed towards the other ear of the user of the hearing aid. However, MID enclosures including conductive traces for bonding different components are well-known in the art. Theuss in related field (MID enclosures) teaches a method of interconnecting various electrical components to a MID housing of a sensor. [0016]- [0020] teaches MID enclosure is a plastic part that is structure metallized, i.e. metal structures (e.g., conductive traces) are applied or generated on the plastic, which serve for bonding the different components. Subcomponents are provided, such as, e.g., semiconductor chips, passive components, other sensor chips, further already enclosed subcomponents, antennas or also, if such is foreseen in the embodiment to be equipped, a component that includes a power supply. Fitting of the subcomponents can occur, e.g., through gluing, soldering or thermo-compression. Provided such is foreseen, further electrical connecting procedures can be implemented, e.g., wire bonding, through which the subcomponents are electroconductively connected to the conductive traces of the injection-molded enclosure. The subcomponents can thus directly be electrically connected to each other. Finally, [0014] teaches the injection-molded enclosure can be formed as a so-called MID enclosure (MID= Molded Interconnect Device), which is a three-dimensional plastic part with at least a cavity and integrated conductive traces. The supply means, which has, e.g., an energy-supply element, can be so designed that it serves at the same time as a cover for the cavity. This is possible, e.g., in that the energy-supply element has a battery and the battery represents at the same time the cover. In order to enable sending or receiving data or also power radiation, embodiments can furthermore include an antenna, whereby the antenna can be placed, e.g., on an outer wall of the plastic component (MID enclosure). Furthermore, the MID enclosure can be comprised of at least two components (e.g., through 2-component injection molding), where the two components can differ from each other as to their electromagnetic properties. For example, both components can differ as to their dielectric constant and/or as to the dissipation factor, whereby the antenna can be placed at a location on the MID enclosure at which the dielectric constant is higher. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well –known MID enclosure that is metallized to include conductive traces for bonding different hearing aid components including magnetic induction antenna without the need of sub housing the components and connecting on PCB for a compact construction. See at least Theuss on [0011]. 
Response to RCE
1. The RCE filed on May 13, 2022 has been fully considered and regarding the amended claim 1, Platz in related field (antennas mounted on hearing devices) teaches [0020] in the case in which the antenna unit is formed by an angled portion of the housing, the device is preferably manufactured by forming the housing with the integrated antenna unit and mounting the signal processing unit within the housing. Preferably the antenna unit is integrated into the housing by a molded interconnect device (MID) technique. [0024] teaches according to another alternative embodiment the antenna is integrated into the housing during shaping of the housing, wherein the housing preferably is shaped by injection molding in a molding tool, wherein the loop like conductor is inserted into the molding tool and is overmoulded in the moulding tool. All these techniques of moulding the housing when the antenna is integrated into the housing are known as molded interconnect device (MID) techniques. [0047], [0048]. Thus, Platz teaches the hearing aid housing is a MID housing.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651